Case 4:19-cv-03504 Document 23 Filed on 11/20/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              November 20, 2020
                                                                               David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        IN RE KIRBY INLAND            §    CIVIL ACTION NO.
        MARINE, LP                    §    4:19-cv-03504
                                      §
                                      §    JUDGE CHARLES ESKRIDGE
                                      §
                                      §
                                      §

                        MEMORANDUM AND ORDER

            This case involves a tragic boating accident, a limitation
       action by Petitioner Kirby Inland Marine, LP and an underlying
       claim in state court filed by Claimants Aida Limones, individually,
       and as legal representative of the estate of Jose Limones, and as
       next friend of her minor children, G.L., G.L., and J.L.; Roberto
       Ochoa, Sr., individually, and as legal representative of the estate
       of Sandra Ochoa, and as next friend of his minor daughter K.O.;
       Janette Lopez; Roberto Ochoa, Jr.; Nathan Garza; Maria
       Sanchez; and Irma Gonzalez.
            Claimants filed a complaint against Kirby in Texas state court
       asserting claims of negligence and gross negligence. Dkt 21 at 3.
       Kirby initiated this limitation action in federal court, and the
       action in state court was stayed. Dkt 1; Dkt 9. That stay was
       subsequently lifted by order. Dkt 19. Claimants concurrently filed
       a stipulation made part of that order. Dkt 19-1.
            Claimants now move to stay this limitation action while their
       suit in state court proceeds. Dkt 21 at 3–4. Kirby argues that this
       case should be allowed to proceed “in tandem with the state court
       action.” Dkt 22 at 1.
            The stipulation prevents the proceeding in state court from
       having any possible effect on Kirby’s claim in this Court for
       exoneration or limitation of liability. See Dkt 19-1; see also
       Texaco, Inc v Williams, 47 F3d 765, 767–68 (5th Cir 1995).
       Specifically, Claimants have stipulated that:
Case 4:19-cv-03504 Document 23 Filed on 11/20/20 in TXSD Page 2 of 3




                o     This Court reserves exclusive jurisdiction over the
                      limitation-of-liability proceeding;
                  o Claimants will not pursue a judgment or ruling on
                      matters relating to Kirby’s entitlement to limitation
                      outside of this limitation action;
                  o Claimants waive any claims of res judicata relevant to
                      the issue of limitation of liability; and
                  o Claimants will not seek to enforce any excess
                      judgment or recovery insofar as it will expose Kirby
                      to liability exceeding the appraised amount of the
                      subject vessel (and its pending freight and flotilla, if
                      any) pending this Court’s adjudication of the right
                      to limitation of liability to the value of the vessel and
                      any flotilla and pending freight.
       Dkt 19-1 at 1–3.
            This accords with the disposition in Brown Water Marine
       Service, Inc v Alvarado, 2012 WL 2994459 (SD Tex). Judge Costa
       there determined, “The right to limitation will be adequately
       protected in this case if this Court stays the limitation action ‘so
       that it [can] act if the state court proceedings jeopardize[ ] the
       vessel owner’s rights under the Limitation Act.’” Ibid at *2, citing
       Lewis v Lewis & Clark Marine, Inc, 531 US 438, 454 (2001). As
       there, Claimants here must not litigate the limitation issue in state
       court. But so long as they don’t, they should be allowed to litigate
       their injury claims in that forum. Ibid; see also In the matter of
       Traylor Bros, Inc, 2008 WL 11391097, *3 (SD Tex).
            Kirby doesn’t dispute that the stipulation submitted by
       Claimants follow Fifth Circuit precedent and adequately protect
       its absolute right to limit liability. It instead argues that it will be
       prejudiced if the limitation proceeding is stayed until after
       resolution of the claims in state court. Dkt 22 at 4. But the source
       of such alleged prejudice is unclear. No matter what happens in
       state court, Kirby will not be forced to pay Claimants more than
       “the value of the vessel and its flotilla and pending freight.” Dkt
       19-1 at 2. And this Court may still limit Kirby’s liability no matter
       the outcome in state court. Ibid. Kirby isn’t harmed by waiting to
       resolve its claim for exoneration or limited liability until after
       resolution of the claims in state court.



                                          2
Case 4:19-cv-03504 Document 23 Filed on 11/20/20 in TXSD Page 3 of 3




            The motion by Claimants to stay this action pending
       resolution of proceedings in state court is GRANTED. Dkt 21.
            This limitation proceeding is STAYED and administratively
       closed, pending resolution of the Claimants’ proceeding in state
       court.
            Kirby may apply to dissolve this stay with sufficient showing
       that an adverse judgment has been rendered against it in favor of
       Claimants in state court or that its right to limitation of liability
       has been otherwise jeopardized.
           SO ORDERED.


           Signed on November 20, 2020, at Houston, Texas.



                                     Hon. Charles Eskridge
                                     United States District Judge




                                        3
